Case 1:18-cv-00196-MN Document 133 Filed 07/15/19 Page 1 of 3 PageID #: 1200



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------X
                                                               :
MERCK SHARP & DOHME CORP.,                                     :
                                                               : C.A. No. 1:18-cv-00196-MN
                  Plaintiff,                                   :
                                                               :
                  v.                                           :
                                                               :
MYLAN LABORATORIES LIMITED,                                    :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------X

                                        CONSENT JUDGMENT

       Merck Sharp & Dohme Corp. (hereinafter “Merck”) and Mylan Laboratories Limited,

(hereinafter “Mylan”), the parties in the above-captioned action, have agreed to terms and

conditions representing a negotiated settlement of the action and have set forth those terms and

conditions in a Settlement Agreement (the “Settlement Agreement”). Now the parties, by their

respective undersigned attorneys, hereby stipulate and consent to entry of judgment and an

injunction in the action, as follows:

               IT IS this WK
                          ___ day-XO\
                                   of _____, 2019:

               ORDERED, ADJUDGED AND DECREED as follows:

               1.      This District Court has jurisdiction over the subject matter of the above

action and has personal jurisdiction over the parties.

               2.      As used in this Consent Judgment, (i) the term “Mylan Product” shall

mean the drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug

Application No. 211500 (and defined in greater detail in the Settlement Agreement); (ii) the term

“Licensed Patents” shall mean United States Patent Numbers 9,023,790 and 9,358,297; and (iii)

the term “Affiliate” shall mean any entity or person that, directly or indirectly through one or
Case 1:18-cv-00196-MN Document 133 Filed 07/15/19 Page 2 of 3 PageID #: 1201



more intermediaries, controls, is controlled by, or is under common control with Mylan; for

purposes of this definition, “control” means (a) ownership, directly or through one or more

intermediaries, of (1) more than fifty percent (50%) of the shares of stock entitled to vote for the

election of directors, in the case of a corporation, or (2) more than fifty percent (50%) of the

equity interests in the case of any other type of legal entity or status as a general partner in any

partnership, or (b) any other arrangement whereby an entity or person has the right to elect a

majority of the Board of Directors or equivalent governing body of a corporation or other entity

or the right to direct the management and policies of a corporation or other entity.

               3.      Unless otherwise specifically authorized pursuant to the Settlement

Agreement, Mylan, including any of its Affiliates, successors and assigns, is enjoined from

infringing the Licensed Patents, on its own part or through any Affiliate, by making, having

made, using, selling, offering to sell, importing or distributing of the Mylan Product.

               4.      Compliance with this Consent Judgment may be enforced by Merck and

its successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

               5.      This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment and the Settlement Agreement.

               6.      All claims, counterclaims, affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.

                                                                _____________________________
                                                               ___ _ __________________________
                                                                   __
                                                                7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                                7K
                                                                 KH+RQRQQRRUDEOH0DU\HOOHQ1RUHLND
                                                                8QLWHG6WDWHV'LVWULFW-XGJH
                                                                8  LW G 6W W 'L W L W - G



We hereby consent to the form and entry of this Order:



                                                  2
Case 1:18-cv-00196-MN Document 133 Filed 07/15/19 Page 3 of 3 PageID #: 1202




/s/ Daniel M. Silver                              /s/ Bindu A. Palapura
Michael P. Kelly (#2295)                          David E. Moore (#3983)
Daniel M. Silver (#4758)                          Bindu A. Palapura (#5370)
Alexandra M. Joyce (#6423)                        Stephanie E. O’Byrne (#4446)
MCCARTER & ENGLISH, LLP                           POTTER ANDERSON & CORROON LLP
Renaissance Centre                                Hercules Plaza, 6th Floor
405 N. King Street, 8th Floor                     1313 N. Market Street
Wilmington, DE 19801                              Wilmington, DE 19801
(302) 984-6300                                    Tel: (302) 984-6000
mkelly@mccarter.com                               dmoore@potteranderson.com
dsilver@mccarter.com                              bpalapura@potteranderson.com
ajoyce@mccarter.com                               sobyrne@potteranderson.com

Of Counsel:                                       Of Counsel:

Tracey B. Davies                                  Robert L. Florence
Mark Reiter                                       Micheal L. Binns
GIBSON, DUNN & CRUTCHER LLP                       Karen L. Carroll
2100 McKinney Avenue, Suite 1100                  PARKER POE ADAMS & BERNSTEIN LLP
Dallas, TX 75201-6912                             1180 Peachtree Street, N.E.
Tel: (214) 698-3100                               Suite 3300
                                                  Atlanta, GA 30309
Josh A. Krevitt                                   Tel: (678) 690-5749
James Barnao
Gibson Dunn & Crutcher LLP                        Melanie Black Dubis
200 Park Ave                                      PARKER POE ADAMS & BERNSTEIN LLP
New York, NY 10166-0193                           301 Fayetteville Street
Tel.: (212) 351-4000                              Suite 1400
                                                  Raleigh, NC 27601
David Glandorf
Gibson Dunn & Crutcher LLP                        Tasneem A. Dharamsi
1801 California Street, Suite 4200                PARKER POE ADAMS & BERNSTEIN LLP
Denver, CO 80202-2642.                            Three Wells Fargo Center
Tel.: (303) 298-5726                              401 South Tryon Street, Suite 3000
dglandorf@gibsondunn.com                          Charlotte, NC 28202

Attorneys for Plaintiff Merck Sharp & Dohme       Attorneys for Defendant Mylan Laboratories
Corp.                                             Limited




                                              3
